Filed 9/21/16 P. v. Duarte CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B268072

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA064491)
         v.

ROBERTO DUARTE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Lisa M. Chung, Judge.
         Gideon Margolis, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Respondent.



                           ________________________________________
      Appellant is an inmate at a state correctional facility in Lancaster, California.
On June 30, 2013, while in a public visiting area, appellant was caught on
surveillance camera acting in a manner consistent with concealing an item in a
body cavity. After correctional officers searched appellant, they seized a bindle
containing 11.425 grams of heroin and 0.797 grams of methamphetamine.
      A jury found appellant guilty of possession of a controlled substance, viz.,
heroin, while in a state prison (Pen. Code, § 4573.6, subd. (a)). After waiving a
jury trial on prior allegations, appellant admitted having been convicted of two
prior “strikes” within the meaning of the “Three Strikes” law (Pen. Code, §§ 667,
subds. (b)-(i), 1170.12, subds. (a)-(d)). The trial court granted appellant’s motion
to strike one “strike” pursuant to People v. Superior Court (Romero) (1996)
13 Cal.4th 497, and sentenced him to serve a total of six years in state prison.
      Appellant timely filed a notice of appeal. After examining the record,
appointed appellate counsel filed a brief raising no issues, but asking this court to
independently review the record on appeal pursuant to People v. Wende (1979)
25 Cal.3d 436, 441-442. (See Smith v. Robbins (2000) 528 U.S. 259, 264.) On
June 9, 2016, we advised appellant he had 30 days within which to submit by brief
or letter any contentions or argument he wished this court to consider. No
response was received.
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441-442, and is satisfied appellant’s attorney has
fully complied with the responsibilities of counsel, and no arguable issues exist.
Accordingly, we affirm the judgment of conviction.




                                          2
                                 DISPOSITION
     The judgment is affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               MANELLA, J.


We concur:




EPSTEIN, P. J.




COLLINS, J.




                                      3